EXHIBIT 10.3 

Field Point Capital Management Company

One Landmark Square, Suite 1900

Stamford, CT 06901

 

 

March 13, 2020

PASSUR Aerospace, Inc.

One Landmark Square, Suite 1900

Stamford, CT 06901

 

As Chairman of the Board as well as the principal shareholder of PASSUR
Aerospace, Inc. (“PASSUR Aerospace” or the “Company”), I make the following
commitment to the Company with respect to the period from the date of this
commitment through March 13, 2021.

 

Liquidity

 

I commit that if the Company at any time is unable to meet its obligations
through March 13, 2021, that I will provide the necessary continuing financial
support to the Company to ensure the Company’s ability to operate as a going
concern through the period ending March 13, 2021. Such continuing support may
take the form of additional loans or advances to PASSUR Aerospace in addition to
the deferral of principal and/or interest payments due on outstanding loans to
PASSUR Aerospace as referred to above.

 

These commitments are not conditional and are irrevocable through the period
ending March 13, 2021.

 

I, G.S. Beckwith Gilbert, having the financial wherewithal to enter into this
irrevocable commitment, make the above commitments to the Company and its
shareholders.

 

 

/s/ G.S. Beckwith Gilbert                              

G.S. Beckwith Gilbert

President

--------------------------------------------------------------------------------